  Case MDL No. 2997 Document 21 Filed 03/19/21 Page 1 of 1




                           BEFORE THE JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION



 IN RE: BABY FOOD MARKETING, SALES
 PRACTICES AND PRODUCT LIABILITY                        MDL NO. 2997
 LITIGATION




                            NOTICE OF RELATED ACTIONS

       In accordance with Rules of Procedure 6.2(d) and 7.1(a) of the Judicial Panel on

Multidistrict Litigation, plaintiffs Muslin Pierre-Louis, Richard Chase and Stacey Chase write

to notify the Panel of the following related actions:

  1. Muslin Pierre-Louis v. Gerber Products Company, Case No. 2:21-cv-04791 (D.N.J.)
     (Hon. Claire C. Cecchi, U.S.D.J.)

  2. Chase, et al. v. Campbell Soup Company, et al., Case No. 1:21-cv-04650 (D.N.J.)
     (Hon. Noel L. Hillman, U.S.D.J.)


Dated: March 19, 2021

                                             /s/ Matthew R. Mendelsohn
                                             Matthew R. Mendelsohn
                                             Mazie Slater Katz & Freeman, LLC
                                             103 Eisenhower Parkway
                                             Roseland, NJ 07068
                                             (973) 228-0391
                                             mrm@mazieslater.com

                                             Attorneys for Plaintiffs
